Citation Nr: 1606012	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-01 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability for the period prior to September 25, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014, the Veteran testified before the Board at a hearing held at the RO.  The claim was remanded in November 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran is in receipt of a TDIU since September 25, 2012, the date that he met the schedular criteria for a TDIU.  Prior to September 25, 2012,  his total combined rating was 60 percent.  When combining the rating for his musculoskeletal disabilities pursuant to 38 C.F.R. § 4.16(a)(3), his combined rating was just 50 percent.  Therefore, he did not meet the schedular criteria for a TDIU for that period of time.  However, the Board finds there to be sufficient evidence to suggest that the Veteran was unemployable due to his service-connected disabilities prior to September 25, 2012, and thus the claim must be referred to the Director, Compensation Service, for extra-schedular consideration in the first instance.

The Board's finding is based upon the following evidence, to include pertinent evidence obtained following the November 2014 remand.  A June 2015 vocational rehabilitation memorandum confirms that the Veteran was determined to be not feasible to participate in a program for rehabilitation.  The Veteran's August 2013 Application for Increased Compensation Based on Unemployability has also been associated with record, wherein the Veteran stated that he could not complete the course work to become a respiratory therapist because the medication that he was taking was against hospital policy.  The Veteran reported that he had been unable to work since May 2009 due to his lumbar spine disability.  The medical evidence reflects that on September 2013 VA examination, the Veteran's lumbar spine disability and associated radiculopathy of the right and left lower extremities impacted his ability to work in that he could only lift 5 pounds occasionally, walk a half of a block, and stand for only 15 minutes at a time.  In January 2013, a VA examiner opined that the Veteran's lumbar spine and cervical spine disabilities affected his employability.  On November 2009 VA examination, the Veteran stated that he had to leave his previous two jobs due to lack of sleep caused by back pain.  He later stated that he had to leave those jobs also due to medical appointments related to his service-connected GERD.  On September 2009 VA examination, he reported that he lost his job due to too many doctor's visits.  The 2009 VA examinations reflect the Veteran's report of constant back pain, frequent epidural pain injections, and radiating pain into both lower extremities on exertion.  In light of the Veteran's lumbar and cervical spine disabilities, and resultant radiculopathy, and the above medical opinions, the case should be referred for extra-schedular consideration.

Also on remand, as it does not appear that the September 2012 VA examination is currently in the record, that document should be associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Associate the September 2012 VA examination with the claims file.

2.  Refer the claim for a TDIU to the Director, Compensation and Pension Service, for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered.


3.  If such action does not resolve the claim for entitlement to a TDIU, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




